SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

602
KA 11-01305
PRESENT: SCUDDER, P.J., SMITH, CENTRA, LINDLEY, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

PAUL R. TENNEY, ALSO KNOWN AS PAUL RYAN TENNEY,
DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


BRIDGET L. FIELD, ROCHESTER, FOR DEFENDANT-APPELLANT.

LAWRENCE FRIEDMAN, DISTRICT ATTORNEY, BATAVIA (MELISSA L. CIANFRINI OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Genesee County Court (Robert C.
Noonan, J.), rendered February 11, 2010. The judgment ordered
defendant to pay restitution.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Same Memorandum as in People v Tenney ([appeal No. 1] ___ AD3d
___ [June 8, 2012]).




Entered:    June 8, 2012                           Frances E. Cafarell
                                                   Clerk of the Court